Title: Philip Mazzei to John Adams, 17 Jun. 1786
From: Mazzei, Philip
To: Adams, John


          
            
              Dear Sir,
            
            

              Paris

              17. June 1786
            
          

          I received in due time from the Count of Sarcefield, the letter you
            honored me with, dated 20 ulto. According to your obliging
            direction, I have perused Hutchinson’s compilation, which the Count had of you &
            has been so good as to lend me. I have likewise perused Douglass’s, which I have
            borrowed of Mr. Jefferson. I cannot find in any one of them,
            that “les sauvages devoient être dépouillés de toutes les terres qu’ils ne cultiveroient
            pas” as Raynal says p. 429; nor what he says p. 461. about children “On immole des
            enfans de dix ans.” The injurious resolution, against the Indians, was taken by the
            People, according to him, in the year 1630; &
            the horrible sentence, against children 10. years old was executed at the
            time when witchcraft was in fashion.
          A gentleman from Boston (Mr. Appleton)
            promised me to read with attention, in Raynal, the history of New England, & to
            send me his observations, to help me in my confutation of his errors. Your time is
            precious, I Know, & I would not presume to desire of you to take any
            part of it from more important objects; but I hope that, without the least hindrance to
            them, you can & will please (whenever you see Mr.
            Appleton) desire of him in my name to performe his promise, as also to desire our good,
            noble, & worthy Friend Col. Smith, to send me his observations, on the same
            Author, abt New-York & New–Jersey. I would be very
            glad to be informed of the truth or falsity of the 2. above-mentioned facts. I beg you
            will excuse the liberty I take of troubling you, Sir; that you will please to present my
            most respectful & sincere compliments to your most valuable Lady, & that
            will ever believe me a true wellwisher of your good Family, & most sincerely
            & respectfully, / Dear Sir, / Your Excellency’s most Humble, / & most
            Obedient Servant,
          
            
              Philip Mazzei
            
          
        